THE COURT.
The defendants and appellants were convicted in the Superior Court in the City and County of San Francisco of a felony, to wit, robbery, and the jury fixed the crime in each instance as of the first degree.
Judgment on each verdict was duly entered March 14, 1933, and the appellants filed a joint transcript on appeal in this court on March 27, 1933. The cause was regularly placed upon the calendar for oral argument on June 12, 1933. No appearance was made for appellants at the time the cause was called for hearing other than a request for . additional time to file a brief. No brief has been filed in *757their behalf and the time granted for that purpose has long since expired.
Pursuant to the provisions of section 1253 of the Penal Code the judgments and the orders denying new trials in each cause are affirmed.